DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2020, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6, 8, 10-14, 16, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 19 and 22 each recite “a first end and a second end” of the head and tail planks in line 6, “a distal end” of the head plank in line 9, and “a proximal end” of the tail plank in lines 9-10. It is unclear whether the distal and proximal ends refer to the first or second ends of the respective planks. Dependent claims 3-6 and 8 are rejected in view of their dependent claims 10-14, 16, 20, and 21 are rejected in view of their dependency from claim 19, in addition to the issues discussed below.
Claims 3-5 each recite the limitation “the magnet attachment component” (claim 3, lines 1-2; claim 4, lines 3-4; claim 5, lines 3-4). There is insufficient antecedent basis for this limitation in the claims. It appears that each instance of “the magnet attachment component” should read --the magnetic attachment member--, consistent with claim 22, line 14.
The preamble of each of claims 10-14 and 16 recites “The stance training device of claim 19”. There is insufficient antecedent basis in claim 19 for “the stance training device” (since claim 19 has been amended to recite a “stance training system”). For the purpose of examination, each instance of “The stance training device” will be interpreted to mean --The stance training system--.
Claims 10-12 each recite the limitation “the magnet attachment member” (claim 10, lines 1-2; claim 11, line 3; claim 12, line 3). There is insufficient antecedent basis for this limitation in the claims. It appears that each instance of “the magnet attachment member” should read --the magnetic attachment member--.
Further regarding claim 10, the limitation “the plank” in lines 2-3 is unclear, since two planks (a head plank and a tail plank) are recited in claim 19, from which claim 10 depends. For the purpose of examination, “the plank” will be interpreted to mean --the head plank--. 
Further regarding claim 14, it is unclear whether “the plank” in line 1 refers to the head plank, the tail plank, or the plank assembly. For the purpose of examination, “the plank” will be interpreted to mean --the plank assembly--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10, 12, 13, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Patent Pub. 2014/0315665, hereinafter Hall) in view of Kraus (US Patent No. 9,498,694, hereinafter Kraus) and Chapman et al. (US Patent Pub. 9,737,748, hereinafter Chapman).
Regarding independent claim 19, Hall discloses a stance training system (Figs. 1-2; para. 0036; para. 0042) comprising: a training sled (football blocking trainer 1) having a sled base (para. 0040, lines 1-3, “skis”) and a blocking pad (strike area 9); and a plank assembly (flap 23; para. 0042) having a length extending between a first end and a second end (Fig. 2) and a width extending between a first lateral side and a second lateral side (Fig. 1), the width being between six and twenty-four inches (para. 0042, lines 16, “ten inches wide”), the plank assembly (23) having an attachment member (para. 0042, lines 14-15) configured to detach from the training sled (1) when subject to a force exceeding a predetermined threshold force (para. 0042, lines 5-7; para. 0042, lines 16-20), the plank assembly (23) thereby providing a tactile indication of an improperly narrow stance when an athlete steps on the plank assembly (23) while pushing the training sled (1) causing the plank assembly (23) to detach from the training sled (1; para. 0042, lines 5-7, “If a lineman steps on this flap 23, it will be detached form 
The system of Hall differs from the claimed system in that Hall does not teach the attachment member is magnetic, and Hall’s plank assembly is formed of a single plank rather than a head plank and a tail plank connected by a plank attachment component to act as a single plank.
However, with respect to the magnetic attachment member, in the art of athletic training devices and to solve the problem of removable attachment, Kraus teaches (Fig. 15) that a magnetic attachment member (magnet 6602; col. 6, lines 49-63) is known to be a suitable alternative to hook and loop fasteners (such as those taught by Hall; para. 0042, lines 12-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hall by replacing the hook-and-loop attachment member of Hall with a magnetic attachment member as taught by Kraus, since this involves the simple substitution of one known removable attachment member for another known removable attachment member, to yield predictable results. 
With respect to the head and tail planks, in the art of rehabilitation boards for use in athletic training and to solve the problem of adjusting the length to suit different users (the same problem confronting the inventor, as disclosed in the Specification at para. 0063 and 0065), Chapman teaches (Fig. 11; col. 1, lines 26-28; col. 15, line 58-col. 6, line 22) longitudinally connecting a head plank (board 10) and a tail plank (board 10’; each plank 10, 10’ having a length between first and second ends and a width between first and second lateral sides, as 
Regarding independent claim 22, Hall discloses a method for training an athlete to push an object with a proper stance width (para. 0042; Figs. 1-2), comprising: providing a training sled (football blocking trainer 1) with a sled base (para. 0040, lines 1-3, “skis”) and a blocking pad (strike area 9); and a plank assembly (flap 23; para. 0042) having a length extending between a first end and a second end (Fig. 2) and a width extending between a first lateral side and a second lateral side (Fig. 1), the width being between six and twenty-four inches (para. 0042, lines 16, “ten inches wide”), the plank assembly (23) having an attachment member (para. 0042, lines 14-15) configured to detach from the training sled (1) when subject to a force exceeding a predetermined threshold force (para. 0042, lines 5-7; para. 0042, lines 16-20); and attaching the plank assembly (23) to the training sled (1) via the attachment member (para. 
The method of Hall differs from the claimed method in that Hall does not teach the attachment member is magnetic, and Hall’s plank assembly is formed of a single plank rather than a head plank and a tail plank attached via a plank attachment component to act as a single plank.
However, with respect to the magnetic attachment member, in the art of athletic training devices and to solve the problem of removable attachment, Kraus teaches (Fig. 15) that a magnetic attachment member (magnet 6602; col. 6, lines 49-63) is known to be a suitable alternative to hook and loop fasteners (such as those taught by Hall; para. 0042, lines 12-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hall by replacing the hook-and-loop attachment member of Hall with a magnetic attachment member as taught by Kraus, since this involves the simple substitution of one known removable attachment member for another known removable attachment member, to yield predictable results. 
With respect to the head and tail planks, in the art of rehabilitation boards for use in athletic training and to solve the problem of adjusting the length to suit different users (the 
Regarding claims 3 and 10, the modified Hall teaches the claimed invention substantially as claimed, as set forth above for claims 22 and 19, respectively. Kraus further teaches the magnetic attachment member (6602) is secured between a top surface and a bottom surface (col. 6, line 51, “embedded”). Therefore, when modifying the invention of Hall to include the magnetic attachment taught by Kraus, it would have been obvious to one of ordinary skill in the art to embed 
Regarding claims 5 and 12, the modified Hall teaches the claimed invention substantially as claimed, as set forth above for claims 22 and 19, respectively. Kraus further teaches a magnet recess (col. 6, line 51, in which the magnet is embedded) configured to house the magnetic attachment member (6602) residing internally with respect to top and bottom surfaces (col. 6, line 51, “embedded”). Therefore, when modifying the invention of Hall to include the magnet as taught by Kraus, it would have been obvious to one of ordinary skill in the art to embed the magnet in a magnet recess as taught by Kraus proximate the first end of the head plank (i.e., at the end of the plank of the plank assembly that attaches to the sled), such that the magnet resides internally with respect to the top and bottom surfaces.
Regarding claims 8 and 16, the modified Hall teaches the claimed invention substantially as claimed, as set forth above for claims 22 and 19, respectively. Hall further teaches (Figs. 1-2) the first end of the plank assembly (23) that attaches to the sled (i.e., the first end of the head plank as modified in view of Chapman as set forth above) is comprised of a flexible material (para. 0018, lines 3-6, “rubber, plastic, carpet, rug or any other material”; para. 0042, lines 12-14) thereby enabling the first end to be flexed when the plank assembly (23) is connected to the sled (as shown in Figs. 1-2).
Regarding claim 13, the modified Hall teaches the claimed invention substantially as claimed, as set forth above for claim 19. Hall does not teach a second magnet secured to the tail plank proximate the second end of the tail plank. However, Chapman further teaches (Fig. 11) an additional attachment component proximate the second end of the tail plank 
Regarding claim 20, the modified Hall teaches the claimed invention substantially as claimed, as set forth above for claim 19. Kraus further teaches the magnetic attachment member (6602) has a magnetic strength, which may be increased or decreased to change the force required to remove the magnet (col. 6, lines 53-56). Although Kraus is silent with respect to the particular range of force required, the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, Kraus recognizes that magnetic strength is a result-effective variable which achieves the recognized result of determining the force required to remove the magnet, and Kraus teaches that in the art of training devices it may be desirable to increase or decrease that force depending on the intended use of the device (Kraus, col. 6, lines 53-56). Moreover, the examiner notes that the intended use of the Hall device is the same as that of the claimed device, namely, to provide a tactile and visual indication of an improperly narrow stance when an athlete steps on the plank while pushing the sled and the plank resultingly disconnects from 
Regarding claim 21, the modified Hall teaches the claimed invention substantially as claimed, including a head plank and a tail plank as taught by Chapman, as set forth above for claim 19. Although Chapman does not explicitly teach that the head plank has a shorter length than the tail plank, Chapman further teaches that the planks (10) may have various lengths (col. 10, lines 47-59). Moreover, one of ordinary skill in the art would recognize that providing the two planks (10, 10’) with different lengths (with the head plank 10 being either shorter or longer than the tail plank 10’) would have the advantage of giving the user more length options with fewer planks. (For example, providing a two-foot board 10 and a four-foot board 10’ would give the user three different length options - two feet when using only board 10, four feet when using only board 10’, or six feet when using boards 10 and 10’ together.) Therefore, it would have been obvious to one of ordinary skill in the art .
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Kraus and Chapman, in further view of Flaig (US Patent Pub. 2010/0025967, hereinafter Flaig).
Regarding claims 4 and 11, the modified Hall teaches the claimed invention substantially as claimed, as set forth above for claims 22 and 19, respectively. The modified Hall does not teach a magnet housing configured to open and close. However, in the art of athletic equipment, to solve the problem of magnetic attachment, Flaig teaches (Fig. 9) a magnet housing (650, 660; para. 0055) configured to open and close for securing a magnetic attachment component (magnet 640) within the magnet housing (650, 660). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Hall by adding a magnetic housing as taught by Flaig to the first end of the head plank (i.e., to the end of the plank assembly that attaches to the training sled) to hold the magnetic attachment component, so that the holding power of the magnetic attachment component can be changed depending on the wants and needs of the user (Flaig, para. 0017).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Kraus and Chapman, in further view of Fisher Athletic Chute Board (non-patent literature; hereinafter Fisher).
claims 6 and 14, the modified Hall teaches the claimed invention substantially as claimed, as set forth above for claims 22 and 19, respectively. Hall’s plank assembly inherently has a weight, but Hall is silent with respect to this value. However, Fisher teaches a similar stance training plank assembly weighing 18 pounds (pg. 22, long chute board is 18 lbs.; for analogous use as shown on pg. 27), which falls within the claimed range of 10-25 pounds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Hall by providing the plank assembly with a weight between 10 and 25 pounds, since Fisher teaches that a weight within this range is known to be suitable for a stance training plank assembly.
Response to Arguments
Applicant's arguments filed September 3, 2020, have been fully considered but they are not persuasive. In response to Applicant’s argument that Chapman does not disclose a training sled as now recited in the amended claims, the examiner agrees but notes that Hall clearly teaches a training sled in combination with a stance training plank assembly, as set forth above in response to Applicant’s amendment. It is the examiner’s position that it would have been obvious to modify the invention of Hall in view of the teaching of Chapman to include a head plank and a tail plank interconnected by a plank attachment component to form the single plank assembly, so that the length of the plank assembly can be adjusted to suit the needs of the user, as set forth above in response to Applicant’s amendment. The examiner notes that the additional features of the Chapman device noted by Applicant (e.g., a nonslip bottom surface) are not relied upon in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 12, 2021/